DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed August 01, 2022 claims 1, 8 and 12 have been amended. Claims 1 through 18 are currently pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on May 20, 2019. It is noted, however, that applicant has not filed a certified copy of the EP19173580 application as required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Furthermore, applicant is advised that the foreign application which applicant is claiming priority to does not appear to provide support for the disclosure of the specification of the present US application. The current US application is directed to an apparatus and method for three-dimensional printing while the foreign application cited as priority is directed toward an ironing device.
For the purposes of this examination the effective filing date of the present application will be considered to be April 08, 2020.

Response to Arguments






Applicant’s arguments, filed August 01, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As will be discussed further within this Office Action, Kitani (U.S. Patent Publication No. 2022/0111553) teaches an additive manufacturing apparatus wherein powder which was accumulated on the exterior surface of a powder recoater is removed by vibration.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al (U.S. Patent # 7,047,098) in view of Goto (U.S. Patent Publication No. 2015/0231798) and Kitani et al (U.S. Patent Publication No. 2022/0111553).
	In the case of claim 1, Lindemann teaches a three-dimensional printing system for manufacturing a three-dimensional article/shaped body (Abstract). The system/device comprised a build chamber/build-up chamber 18; an overflow chamber/collection vessel 23 adjacent to the build chamber 18; a motorized build plate in the form of lifting table 22; a powder coating in the form of applicator unit 34 which moved in a lateral direction 36 and therefore was coupled to a lateral movement mechanism; and a controller in the form of central processing unit 32 (Column 6 Line 44 through Column 7 Line 33 and Figure 1).
	Lindemann further teaches that the system/device was configured to perform an operation wherein through lateral movement the powder coater 34 was positioned above the collection vessel 23 outside the build chamber 18 wherein material powder 17 not required for forming the layer is discharged into the collection vessel 23 (Column 7 Lines 4-16).
	Lindemann does not teach that the powder coater/applicator 34 comprised a vibration generator which was used to shake accumulated powder from an upper outside surface of the coater onto the location outside the build chamber. Lindemann does teach that the applicator 34 comprised a leveling device 39 in the form of a brush or plates which were used to spread and level the material powder during formation of each layer of material powder during printing (Column 7 Line 42 through Column 8 Line 8 and Figure 2 and 3a-3c).
	Goto teaches an apparatus for manufacturing three-dimensional shaped objects layer-by-layer wherein the apparatus comprised a removal part for removing shaping composition that was stuck to a layer forming part (Abstract). Goto teaches that the layer forming part 12 was in the form of a squeegee which spread shaping material over a shaping state (Page 2 Paragraphs 0047-0049). Goto further teaches that the apparatus comprised a recovery part/chamber 13 where surplus shaping material carried by the squeegee 12 was recovered for re-use (Page 3 Paragraph 0050-0053). Goto further teaches that removal of shaping composition stuck to the squeegee 12 was assisted by configuring/coupling to the squeegee 12 vibration generator such as a piezoelectric element, eccentric motor or magnetostrictive element which imparted vibration to the squeegee 12 which is was over the recovery part 13 (Page 3 Paragraph 0054).
	Furthermore, Kitani teaches an additive manufacturing apparatus comprised of a powder-layer forming portion/recoater wherein adhered powder is removed from the powder-layer forming portion (Abstract). Kitani teaches that during application of powder to form a layer powder 100 may adhere to the outer upper surface of recoater 5 and fall off the recoater 5 during application of the next layer resulting in the formation of projections 101 when the powder layer is irradiated with a laser beam (Pages 5-6 Paragraph 0079-0081 and Figures 11A-11B and 12A-1b). Kitani teaches that adhered powder is removed from the recoater 5 by shaking the recoater 5 with a vibration apparatus (Page 13 Paragraph 0163).
	Based on the teachings of Goto and Kitani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have coupled to the powder coater/applicator 34 of Lindemann a vibration generator in order to assist in removing material powder stuck to the applicator 34 including an upper outside surface of the applicator while it was positioned above the collection vessel 23 in order to prevent additional powder being added to an applied layer of powder.
	As for claim 2, Lindemann teaches that the system/device further comprised a hopper in the form of reservoir 16 and a beam system in the form of scanning device and laser beam generator 24 and 26 (Column 6 Lines 52-63 and Figure 1). The system of Lindemann was configured to perform the steps of positioning/lifting the motorized build plate/table 22 to an upper surface proximate to a build plane to receive a layer of powder material 17 by scanning the powder coater/applicator 34 over the upper surface and concurrently metering out a layer of unfused material powder 17 onto the upper surface followed by selectively fusing the material with the beam system (Column 6 Line 64 through Column 7 Line 33 and Figure 1).
	As for claims 3 and 16, Goto teaches that the accumulated powder/shaping material removal process was performed either after every layer 1 of material is formed of after a plurality of layers 1 have been performed (Page 2 Paragraph 0036 and Page 3 Paragraph 0054). Furthermore, a plurality of layer overlapped with the claimed range of at least 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 4, as was discussed previously, Lindemann teaches that the system comprised a hopper/reservoir 16. Lindemann does not however teach that the hopper 16 was located above the overflow chamber/collection vessel 23. However, the position of component was held to be unpatentable because shifting the position of the component would not have modified the operation of a device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed the hopper/reservoir 16 of Lindemann in view of Goto and Kitani over the overflow chamber/collection vessel 23 because the position of the hopper 16 would not have affected the operation of the printing system of Lindemann in view of Goto and Kitani.
	As for claim 5, as show in Figure 1 of Lindemann the powder coater/applicator 34 of Lindemann was configured to scan along a scan axis 36. None of the references teach that the vibration generator was positioned proximate to one end of the powder coater with respect to a transverse axis which was along a major axis normal to the scan axis. However, as was discussed previously in the rejection of claim 4, the position of a component would have been obvious because its position would not have affected the operation of the component. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have position the vibration generator at an optimal position in order to vibrate the applicator 34 in order to remove stuck on material powder.
	As for claim 7, as was discussed previously, the location outside the build chamber was the collection vessel 23 of Lindemann (Figure 1).
	In the case of claims 8 and 11, as was discussed previously in the rejection of claims 1, 2 and 7, Lindemann taught a method of manufacturing a three-dimensional article/shaped body (Abstract) wherein the article was formed by the steps of positioning/lifting a motorized build plate/table 22 to an upper surface proximate to a build plane to receive a layer of powder material 17 by scanning a powder coater/applicator 34 over the upper surface and concurrently metering out a layer of unfused material powder 17 onto the upper surface followed by selectively fusing the material with a beam system and repeating the layering and fusing process (Column 6 Line 64 through Column 7 Line 33 and Figure 1). Furthermore, Lindemann taught having position the applicator 34 at a position outside the build chamber/plane over a collection vessel/overflow chamber 23 wherein it would have been obvious based on the teachings of Goto and Kitani to operate a vibration generator to shake off accumulated/stuck on powder into the collection vessel.
	As for claims 9 and 17, it is rejected for the same reasons of claim 3.
	In the case of claim 12, it is rejected for the same reasons discussed previously in the rejection of claims 1, 2 and 8, in that Lindemann in view of Goto and Kitani render obvious the apparatus/system required by claim 12 and that the apparatus/system of Lindemann in view of Goto and Kitani had a controller configured to perform the required manufacturing process. Furthermore, Lindemann teaches that the powder coater/applicator coater 34 was replenished with powder using the powder hopper/reservoir 17 (Column 7 Lines 4-7).
	As for claims 13 and 18, they are rejected for the same reasons discussed previously in the rejection of claim 3.
	As for claim 14, it is rejected for the same reasons as discussed previously in the rejection of claim 5.

Claims 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al in view of Goto and Kitani eta l as applied to claims 1, 8, and 12 above, and further in view of Paasche et al (U.S. Patent # 8,124,192).
	The teachings of Lindemann in view of Goto and Kitani as they apply to claim 1, 8 and 12 have been discussed previously and are incorporated herein.
	As for claims 6, 10 and 15, none of the references teach that the vibration generator was a moto coupled to an eccentric weight. Goto does teaches that the vibration generator was an eccentric motor (Page 3 Paragraph 0054).
	Paasche teaches a powder applicator used in three-dimensional printing system (Abstract and Column 1 Lines 26-30) wherein coupled to the applicator was a shaking or vibration mechanism in the form of a motor coupled to an eccentric weight which shacked/vibrated the applicator (Column 5 Lines 33-40).
	Based on the teachings of Paasche, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art have used a motor coupled to an eccentric weight as the vibration generator of Lindemann in view of Goto and Kitani because this was a known eccentric motor in the art for applying vibration to a powder coater.
	Furthermore, though none of the references that that the motor axis was aligned or parallel with the scan axis, as was discussed previously in the rejection of claim 5, the position of the component would have been obvious since the placement of the component would not have affected its operation.

Conclusion
	Claims 1 through 18 have been rejected. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712